Citation Nr: 0319888	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  96-37 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
including claimed as secondary to exposure to herbicides.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
November 1969, which included eleven months in Vietnam.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  An 
October 1994 rating decision denied entitlement to service 
connection for a skin disability and peripheral neuropathy 
due to herbicide exposure; the veteran filed a timely notice 
of disagreement with the denial of service connection for a 
skin disability.  Subsequently, he submitted additional 
evidence with regard to the claim for service connection for 
peripheral neuropathy; the RO issued a September 1998 
supplemental statement of the case which denied the claim of 
entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities due to herbicide exposure.  
Subsequently, the RO issued a statement of the case which 
clarified the issue as whether new and material evidence had 
been submitted to reopen the claim.  

In December 2000, the Board remanded the case to obtain VA 
dermatology and neurology examinations and medical opinions, 
which were accomplished in November 2002, and the RO's 
readjudication of the claims under The Veterans Claims 
Assistance Act of 2000, which was accomplished in February 
2003.  This case is now before the Board for appellate 
review.  


FINDINGS OF FACT

1.  The veteran does not have current chloracne or porphyria 
cutanea tarda.  

2.  Current acne vulgaris and lichen simplex chronicus 
resulted from exposure to heat and humidity in Vietnam.  

3.  The veteran was notified of the October 1994 rating 
action, which denied entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities by 
letter dated October 27, 1994, and he did not perfect a 
timely appeal.  

4.  The evidence since the final October 1994 rating action 
is cumulative or redundant of previously considered evidence 
and does not raise a reasonable possibility of substantiating 
the claim of entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.  


CONCLUSIONS OF LAW

1.  Chloracne and porphyria cutanea tarda were not incurred 
in or aggravated by active service and are not proximately 
due to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1113, 1116, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2002).  

2.  Acne vulgaris and lichen simplex chronicus were incurred 
in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  

3.  The October 1994 rating action, which denied entitlement 
to service connection for peripheral neuropathy of the upper 
and lower extremities due to herbicide exposure, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.202, 20.302 (2002).  

4.  Evidence received since the final October 1994 rating 
action is not new and material; the claim of entitlement to 
service connection for peripheral neuropathy of the upper and 
lower extremities is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated because the VA has fulfilled 
its duty to assist and inform the veteran in the development 
of the claims in compliance with The Veterans Claims 
Assistance Act of 2000.  The VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, and which evidence the VA will attempt to obtain for 
the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002).  
Several new provisions of The Veterans Claims Assistance Act 
of 2000, which redefine VA's obligations with respect to the 
duty to assist and inform the veteran, apply to claims filed 
on or after August 29, 2001 and do not apply to the June 1998 
informal application to reopen the claim of entitlement to 
service connection for peripheral neuropathy of the upper and 
lower extremities.  

The RO obtained the available service medical records and 
medical records from the identified health care providers, 
and the veteran received VA dermatology and neurology 
examinations and medical opinions in November 2002.   The 
veteran's October 1992 and June 1993 statements confirmed 
that no post-service medical records existed until 1984 
because he sought no medical treatment from 1970 to 1984.  
The veteran and his representative filed numerous and lengthy 
lay statements with the RO, and the veteran provided sworn 
testimony at a June 1999 regional office hearing.  The RO's 
August 2000 letter and February 2003 supplemental statement 
of the case informed the veteran of the applicable laws and 
regulations, including applicable provisions of The Veterans 
Claims Assistance Act of 2000, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  In these documents, the VA informed 
the veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claims.  The veteran's 
November 2001 statement asserted that he had no further 
evidence to submit.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of new and applicable laws 
and regulations, the evidence needed to substantiate the 
claims, told which party was responsible for obtaining the 
evidence, provided ample opportunity to submit such evidence, 
and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi , 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  


Entitlement to service connection for a skin disability
as secondary to exposure to herbicides

The October 1994 rating decision denied entitlement to 
service connection for a skin disability due to herbicide 
exposure, and the veteran filed a timely notice of 
disagreement in January 1995.  The RO issued a statement of 
the case in August 1995, and the veteran filed a timely 
substantive appeal in September 1995, which perfected the 
appeal to the Board.  

The veteran contends that service connection is warranted for 
a skin disability, to include chloracne, porphyria cutanea 
tarda, and lichen simplex chronicus.  He contends that a 
current skin disability had to have resulted from exposure to 
herbicides in Vietnam because he has experienced eruptions on 
his face, ears, neck, chest, and back ever since service.  

Generally, to establish service connection for a disability, 
the evidence must demonstrate that the disability was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306.  

Service connection cannot be established for chloracne and 
porphyria cutanea tarda because they are not current 
disabilities.  A valid claim requires proof of present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The November 2002 VA dermatologist ruled out a November 1992 
and November 1993 private diagnosis of possible chloracne and 
a February 2000 private diagnosis of possible porphyria 
cutanea tarda.  The Board may favor the opinion of one 
competent medical expert over that of another as long as an 
adequate statement of reasons and bases are given.  Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The November 2002 VA 
dermatologist's opinion received greater weight because he is 
a skin diseases specialist who reviewed all the medical 
records in the claims folder, including ten years of medical 
records not seen by the private doctors; who conducted a much 
more current interview and examination of the veteran; and 
who wrote a detailed report of findings.  Factors for 
assessing the probative value of a medical opinion include 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  In contrast, the April 
1992 VA staff physician could not determine the etiology of 
the veteran's recurring skin disability, and the November 
1993 private doctor admitted to having little knowledge of 
the effects of Agent Orange.  

In any event, the November 2002 VA dermatologist was able to 
rule out chloracne because the veteran's current skin 
eruptions were not typical for that disease.  The November 
2002 VA dermatologist also ruled out porphyria cutanea tarda 
because there were no objective findings of excessive 
oiliness, numerous blackheads, or acne-like eruptions of 
comedones, cysts, and pustules involving the malar areas, 
other facial areas, behind the ears, and along the arms, 
which would have been typical for that disease.  Although 
chloracne and porphyria cutanea tarda are on the list of 
diseases associated with exposure to herbicides, service 
connection must be denied because they are not current 
disabilities of this veteran.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2002).  

The weight of the evidence is against service connection for 
chloracne and porphyria cutanea tarda, and the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-55 (1990).  

Fortunately, however, service connection is warranted for 
acne vulgaris and lichen simplex chronicus.  To establish 
direct service connection, the veteran must present evidence 
of current acne vulgaris and lichen simplex chronicus, show 
in-service manifestation of the skin disability, and provide 
a medical opinion relating current acne vulgaris and lichen 
simplex chronic to the in-service manifestation of skin 
disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

In November 2002, the same VA dermatologist who ruled out 
chloracne and porphyria cutanea tarda documented current acne 
vulgaris on the veteran's anterior chest, back, and torso and 
lichen simplex chronicus on the veteran's left knee.  See 
Brammer, 3 Vet. App. at 225.  The veteran has proven that he 
has these two current skin disabilities.  

The veteran's skin was presumed sound at enlistment, and the 
claims folder includes no clear and unmistakable evidence to 
demonstrate that acne vulgaris or lichen simplex chronicus 
preexisted service.  The veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  The veteran's skin was presumed sound at 
enlistment because it was noted as normal and because the 
veteran denied a history of skin disease at the March 1968 
preinduction examination.  The November 2002 VA dermatologist 
also reviewed the entire claims folder and opined that no 
skin diseases preexisted service.  

The service medical records show that, in January 1969, some 
kind of solvent was splashed on the veteran's face and right 
ear, and his right ear was cleansed with hydrogen peroxide.  
In March 1969, the veteran reported a rash on his neck for 
the past six days, which was treated with Phisohex scrub and 
Tinactin.  In June 1969 and July 1969, the veteran had an 
abscess on the left forearm that was treated with heat and 
penicillin.  Service department records and lay statements 
from the veteran and a service friend also confirmed that he 
operated heavy equipment in the heat and humidity of Vietnam 
for eleven months.  At the very least, the veteran 
demonstrated that skin complaints manifested in service.  

Direct service connection is established because the claims 
folder includes a medical opinion relating current acne 
vulgaris and lichen simplex chronicus to an event in active 
service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
In November 2002, the VA dermatologist opined that both acne 
vulgaris and lichen simplex chronicus resulted from exposure 
to heat and humidity, and less than sanitary conditions, in 
Vietnam.  

For all these reasons, a preponderance of the evidence 
supports direct service connection for acne vulgaris and 
lichen simplex chronicus.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities

The October 1994 rating action denied entitlement to service 
connection for peripheral neuropathy of the upper and lower 
extremities due to herbicide exposure.  The rating action was 
based on the evidence at the time, which included lay 
statements and reports of medical history, service department 
records, service medical records, and post-service VA and 
private medical records.  

In lay statements and reports of medical history prior to 
October 1994, the veteran and his representative asserted 
that he was sprayed with Agent Orange in Vietnam and that 
this exposure caused current peripheral neuropathy, which 
they believe manifested as pain, swelling, and weakness since 
service.  In October 1987, the veteran asserted that forearm 
pain, discoloration, and swelling had onset in 1969.  In 
October 1992, he reported injuring his low back in 1984 and 
1985 while working as a firefighter for the state and federal 
governments.  He injured his low back while lifting a garage 
door in 1984, for which he underwent a laminectomy, 
apparently in 1995.  After returning to work, he reinjured 
his low back in a major structure fire and underwent a lumbar 
spine fusion later in 1985.  After 18 months of 
rehabilitation, he retired on state disability pay in 1988.  
He immediately earned a general contractor's license but quit 
contracting three years later because of physical and mental 
limitations.  In October 1992 and June 1993 statements, the 
veteran admitted that he had received no medical treatment 
from 1970 to 1984.  In November 1993, the veteran told a 
private cardiologist that he had a history of peripheral 
neuropathy secondary to exposure to Agent Orange.  

Service department records confirmed that the veteran 
operated heavy equipment in service, served overseas for 
eleven months, and earned a Vietnam Service Medal and Combat 
Action Ribbon.  Service medical records demonstrated that the 
veteran was right-handed and that his upper and lower 
extremities and neurological system were deemed normal at the 
March 1968 preeinduction examination.  He complained of 
persistent bilateral knee pain from March 1969 to July 1969 
and received a diagnosis of resolving synovitis of both knees 
in June 1969.  He was treated for a small abscess on the left 
forearm from June 1969 to July 1969.  After a September 1969 
Medical Board recommended medical discharge from service due 
to passive aggressive personality with schizoid features, the 
veteran received an honorable discharge from service in 
November 1969.  

Post-service VA and private medical records revealed that, in 
June 1989, the veteran was working as a general contractor 
when he reported right elbow pain after hammering nails and 
the private diagnosis was lateral epicondylitis of the right 
elbow.  According to the June 1992 VA electromyograph and 
nerve conduction studies, the veteran had focal demyelinating 
ulnar neuropathies at both elbows, but peripheral neuropathy 
was considered unlikely because nerve conduction studies had 
been normal.  An October 1993 private diagnosis was 
peripheral neuropathy versus entrapment neuropathies.  In 
November 1993, the veteran was shoveling horse manure on his 
ranch when he felt a sharp pain in his low back, and the 
private diagnosis was acute low back pain with possible 
bulging or ruptured lumbar disc.  Later in November 1993, the 
same private doctor noted that the veteran's low back pain 
was improving and that there was no muscle weakness in the 
lower extremities.  

The October 1994 rating action was based on the evidence at 
that time and became final because the veteran received 
notice of the decision by letter dated October 27, 1994, and 
he did not perfect a timely appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202, 20.302.  After 
the veteran filed a July 1998 informal application to reopen 
the claim, the September 1998 supplemental statement of the 
case indicated that it denied entitlement to service 
connection for peripheral neuropathy of the upper and lower 
extremities, and the veteran perfected a timely appeal.  

The Board does not find a basis to reopen the claim because 
the veteran has not submitted new and material evidence for 
reopening.  New and material evidence means existing evidence 
not previously submitted to agency decisionmakers, which by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. §§ 5103A(f), 5108; 
38 C.F.R. § 3.156(a).  The new evidence, which includes lay 
statements, reports of medical history, hearing testimony, 
and post-service VA and private medical records, does not 
justify reopening the claim.  

The new lay statements and reports of medical history since 
October 1994 and the new June 1999 hearing testimony are 
cumulative or redundant of the previously considered evidence 
or do not raise a reasonable possibility of substantiating 
the claim.  The veteran and his representative have already 
asserted that he was exposed to Agent Orange while driving 
heavy equipment in Vietnam and that this exposure caused 
current peripheral neuropathy within the first year after 
service.  The additional lay statements, which are lengthy 
and repetitive, also do not raise a reasonable possibility of 
substantiating the claim because it is already presumed that 
the veteran was exposed to herbicides in Vietnam and because 
the veteran and his representative are not qualified to 
render a medical opinion.  

Contrary to the veteran's mistaken belief, the VA has already 
presumed that he was exposed to herbicide agents in Vietnam.  
A veteran who served on active duty in the Republic of 
Vietnam during the period beginning January 9, 1962, and 
ending May 7, 1975 shall be presumed to have been exposed to 
herbicide agents during that service unless there is 
affirmative evidence to establish otherwise.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  Form DD 214 
confirms that the veteran operated heavy equipment and that 
he was overseas eleven months.  Service medical records, the 
veteran's lay statements, and the award of a Vietnam Service 
Medal and Combat Action Ribbon placed him in Vietnam for 
eleven months in the period from January 9, 1962 to May 7, 
1975.  Since there was no affirmative evidence to show 
otherwise, the veteran was presumed to have been exposed to 
herbicide agents in Vietnam because he was there during the 
recognized timeframe.  Therefore, the December 2000 statement 
from a service friend, who claimed that he saw the veteran's 
upper body soaked in Agent Orange, was redundant.  Although 
sincere in their beliefs, the veteran and his representative 
are not medical professionals, and they cannot competently 
relate a current disability to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Only a medical 
professional can do so.  

The new post-service VA and private medical records do not 
raise a reasonable possibility of substantiating the claim 
because they reveal a large gap in symptomatology following 
service and do not include a medical opinion relating current 
peripheral neuropathy to exposure to herbicides in service or 
another in-service event.  Continuity of symptomatology is 
required where a diagnosis of chronicity may be legitimately 
questioned.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
To establish direct service connection, the veteran has the 
burden of providing a medical opinion relating current 
peripheral neuropathy to an in-service event.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To establish 
presumptive service connection for a disease associated with 
exposure to herbicides, the veteran has the burden of showing 
that acute or subacute peripheral neuropathy manifested to a 
compensable degree within one year after the date of last 
exposure to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e)). 

None of the medical evidence since October 1994 relates 
current peripheral neuropathy to an in-service event or shows 
that peripheral neuropathy manifested within one year of the 
last exposure to herbicides.  After reviewing the veteran's 
entire medical history and conducting a very recent interview 
and examination of the veteran, a November 2002 VA 
neurologist opined that current peripheral neuropathy of the 
lower extremities had earliest possible onset in 1984, 
following the veteran's first post-service low back injury, 
and peripheral neuropathy of the upper extremities had 
earliest possible onset in 1993, after nerve conduction 
studies were normal in June 1992.  The November 2002 VA 
neurologist opined that, given the late dates of onset, it 
was unlikely that current peripheral neuropathy of the upper 
and lower extremities resulted from exposure to herbicides in 
service or any other in-service event.  The veteran's October 
1992 and June 1993 statements confirmed that there are no 
medical records documenting the first year after service 
because the veteran admitted that he sought no medical 
treatment from 1970 to 1984.  

The remainder of the new post-service medical records, in 
conjunction with the previously obtained evidence, does not 
raise a reasonable possibility of substantiating the claim.  
A September 1998 private psychiatrist and an October 1998 
private neurologist attributed the veteran's pain disorder to 
psychological factors, residuals of the 1984 and 1985 low 
back injuries and lumbar spine surgeries, thoracic spine 
syringomyelia, and possible carpal tunnel syndrome 
bilaterally, and a December 1998 private neurologist even 
ruled out the possibility of syringomyelia.  A November 2000 
private neurologist opined that, while possible that 
peripheral neuropathy had resulted from exposure to Agent 
Orange, the etiology of the veteran's current numbness and 
tingling was unclear because previous neurological studies 
had revealed no evidence of generalized peripheral 
neuropathy.  In other words, given the normal June 1992 VA 
nerve conduction studies and November 1993 private 
neurological finding of no muscle weakness in the lower 
extremities, peripheral neuropathy manifested too long after 
service to be related to the veteran's exposure to Agent 
Orange or any other event in active service.  Although a 
November 1993 private cardiologist noted the veteran's 
reported history of peripheral neuropathy secondary to 
exposure to Agent Orange, a bare transcription of a lay 
history does not become "competent medical evidence" simply 
because the transcriber is a medical professional.  LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  In the same report, 
the private cardiologist admitted that he had little 
knowledge of the effects of Agent Orange.  

For all these reasons, the claim of entitlement to service 
connection for peripheral neuropathy of the upper and lower 
extremities is not reopened.  Since October 1994, the veteran 
has submitted no new and material evidence, which when 
considered with the previous evidence of record, would raise 
a reasonable possibility of substantiating the claim.  See 
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  


ORDER

Entitlement to service connection for chloracne and porphyria 
cutanea tarda is denied.  

Entitlement to service connection for acne vulgaris and 
lichen simplex chronicus is granted.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities is not 
reopened, and entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities 
remains denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

